Citation Nr: 0933428	
Decision Date: 09/04/09    Archive Date: 09/14/09

DOCKET NO.  94-15 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
service-connected posttraumatic stress disorder (PTSD).  

2.  Entitlement to specially adapted housing.

3.  Entitlement to a special home adaptation grant.


REPRESENTATION

Appellant represented by:	Sean Kendall, attorney


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The Veteran had active service from January 1969 to November 
1970.

This appeal arises from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  In October 2006, the RO denied a claim of 
entitlement to specially adapted housing or a special home 
adaptation grant.  In August 2008, the RO effectuated a July 
2008 Board decision that granted service connection for PTSD; 
the RO assigned a noncompensable evaluation.  

In a statement received by the RO in July 2009, the Veteran's 
representative stated that the Veteran wished to withdraw his 
request for a hearing.  See 38 C.F.R. § 20.702(e) (2008).  
Accordingly, the Board will proceed without further delay.


FINDINGS OF FACT

1.  The Veteran's PTSD is shown to have been productive of no 
more than definite social and industrial impairment, and no 
more than occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks, as 
manifested by symptomatology that includes anger, depression, 
difficulty sleeping at night, hypervigilance, and an 
exaggerated startle response; it is not shown to be 
productive of considerable social and industrial impairment, 
or occupational and social impairment with reduced 
reliability and productivity.   

2.  The Veteran has effectively lost the use of both of his 
lower extremities, such as to preclude locomotion without the 
aid of braces, canes, or a walker, due to his service-
connected disabilities.  





CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 30 percent, and 
no more, for service-connected PTSD have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.159, 4.7, 4.132, Diagnostic Code (DC) 9411 (as in 
effect prior to November 7, 1996); 38 C.F.R. §§ 4.7, 4.130, 
DC 9411 (as in effect November 7, 1996, and thereafter).  

2.  The criteria for specially adapted housing have been met.  
38 U.S.C.A. §§ 2101, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.809, 3.809a (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that an initial compensable evaluation is 
warranted for his PTSD, and that a 100 percent rating is 
warranted based on the evidence, to include a September 1995 
VA report (discussed infra).  See Veteran's representative's 
letters, received in August 2008 and July 2009.  
With regard to all issues on appeal, the Board notes that the 
U.S. Court of Appeals for Veterans Claims ("Court") has 
held that medical evidence is required to differentiate 
between symptomatology attributed to a nonservice-connected 
disability and a service-connected disability.  Mittleider v. 
West, 11 Vet. App. 181, 182 (1998) (per curiam).  

In July 2008, the Board granted service connection for PTSD.  
In a rating decision effectuating the Board's decision, dated 
in August 2008, the RO evaluated the Veteran's PTSD as 0 
percent disabling (noncompensable), with an effective date of 
February 1, 1993 for service connection.  The Veteran has 
appealed the issue of entitlement to an initial compensable 
evaluation.  

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA' s Schedule for Ratings Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § Part 4.  

The Veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection.  In such a case, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).   

The Board further notes that the Veteran filed his claim for 
service connection for PTSD in 1993.  Effective November 7, 
1996, the regulation governing mental disorders, 38 C.F.R. 
§ 4.132, was revised and renumbered as 38 C.F.R. § 4.130.  As 
a result of the revision, the criteria were changed.  See 61 
Fed. Reg. 52,701-702 (1996).  

According to VAOPGCPREC 7- 2003, 69 Fed. Reg. 25179 (2004), 
in Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), the 
Federal Circuit overruled Karnas v. Derwinski, 1 Vet. App. 
308 (1991), to the extent it conflicts with the precedents of 
the United States Supreme Court (Supreme Court) and the 
Federal Circuit.  Karnas is inconsistent with Supreme Court 
and Federal Circuit precedent insofar as Karnas provides 
that, when a statute or regulation changes while a claim is 
pending before VA or a court, whichever version of the 
statute or regulation is most favorable to the claimant will 
govern unless the statute or regulation clearly specifies 
otherwise.  Accordingly, the rule adopted in Karnas no longer 
applies in determining whether a new statute or regulation 
applies to a pending claim.  Id.  However, none of the above 
cases or General Counsel opinions prohibits the application 
of a prior regulation to the period on or after the effective 
date of a new regulation.  Thus, the rule that a veteran is 
entitled to the most favorable of the version of a regulation 
that was revised during his appeal allows application of the 
prior version of the applicable criteria at 38 C.F.R. § 4.132 
to the period on or after November 7, 1996 (i.e., the 
effective date of the new regulation).  

Under the former rating criteria, a 10 percent rating is 
available for symptoms that are less than the criteria for a 
30 percent rating, with emotional tension or other evidence 
of anxiety productive of mild social and industrial 
impairment.  38 C.F.R. § 4.132, DC 9411 (1996).  

A 30 percent disability rating was available when there is 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people, the 
psychoneurotic symptoms resulting in such reduction in 
initiative, flexibility, and efficiency and reliability 
levels as to produce definite industrial impairment.  Id.  

In Hood v. Brown, 4 Vet. App. 301 (1993), the Veterans Court 
stated that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons and 
bases" for its decision.  See 38 U.S.C.A. § 7104(d)(1) (West 
2002).  VA's General Counsel has concluded that "definite" 
is to be construed as "distinct, unambiguous, and moderately 
large in degree."  It represents a degree of social and 
industrial inadaptability that is "more than moderate but 
less than rather large."  59 Fed. Reg. 4752 (1994); 
VAOPGCPREC 9-93.  The Board is bound by this interpretation 
of the term "definite."  See 38 U.S.C.A. § 7104(c) (West 
2002).  

The Global Assessment of Functioning (GAF) scale is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994).  

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  See Quick Reference 
to the Diagnostic Criteria from DSM-IV at 47 (American 
Psychiatric Association 1994) ("QRDC DSM-IV").  See also 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  A GAF score 
of 51 to 60 denotes moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  Id.  

Considerations in evaluating a mental disorder include the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and a veteran's capacity for 
adjustment during periods of remission.  The evaluation must 
be based on all evidence of record that bears on occupational 
and social impairment rather than solely on an examiner's 
assessment of the level of disability at the moment of the 
examination.  38 C.F.R. § 4.126(a).  Although the extent of 
social impairment is a consideration in determining the level 
of disability, the rating may not be assigned solely on the 
basis of social impairment.  38 C.F.R. § 4.126(b).  

The Board further notes that although some of the Veteran's 
recorded symptoms are not specifically provided for in the 
ratings schedule (e.g., such symptoms as nightmares), the 
symptoms listed at 38 C.F.R. § 4.130 are not an exclusive or 
exhaustive list of symptomatology which may be considered for 
a higher rating claim.  Meehan v. Principi, 16 Vet. App. 436 
(2002).  

The Board first notes that each disability must be viewed in 
relation to its history. 38 C.F.R. § 4.1 (2008).  In this 
case, the Veteran has a complex psychiatric and medical 
history.  His service treatment reports show that he was 
treated for complaints of anxiety, and that he was provided 
with Valium.  The reports note a character disorder with 
sociopathic features.  His personnel file also shows that he 
received a number of disciplinary actions.  After separation 
from service, in early 1973, he sustained four gunshot 
wounds, to include a gunshot wound to the head that resulted 
in the enucleation of his left eye.  In 1976, he received 
treatment for psychiatric symptoms, with medications that 
included Serax and Valium.  In 1978, he was diagnosed with 
anxiety-related psychiatric disorders, and he was 
hospitalized for alcoholism.  Thereafter, he received 
intermittent treatment for psychiatric symptoms, with 
diagnoses that included anxiety, depression, and PTSD.  He 
has reported a history of drug and alcohol abuse ending no 
later than 1980, that he was arrested about 15 times between 
1970 and 1993, and that he was incarcerated between 1987 and 
1990, and that he held about 15 jobs between 1970 and 1993, 
the longest of which was a construction job that lasted about 
five years (between 1980 and 1984) (some reports indicate 
that he reported his longest job had lasted only two years), 
that he had not worked since June 1993, that he felt that he 
was unable to work due to poor vision, and that he had been 
living with his second wife since late 1992.  See VA 
examination reports, dated in March, April and November of 
1993.  He has also reported on many occasions that he shot 
himself in the head in a suicide attempt in 1987 (there are 
no contemporaneous treatment reports of record).  In early 
2002, he sustained a cerebrovascular accident, and in 2003, 
he underwent surgery for a cervical spine disorder, for which 
he received  considerable postoperative rehabilitation 
treatment.  

Service connection is in effect for PTSD, with an effective 
date of February 1, 1993.  Overall, the medical evidence 
dated since that time shows that the Veteran has received 
some form of ongoing treatment for psychiatric symptoms, with 
the exception of the period between 1999 and 2001, for which 
no treatment is shown.  

A decision of the Social Security Administration (SSA), dated 
in June 1994, shows that the SSA determined that the Veteran 
was disabled as of June 1993, with a primary diagnosis of 
"decreased fields of the right eye, statutory blindness," 
and a secondary diagnosis of "prosthesis of the left eye."  
 
At the outset, the Board notes that the record shows that the 
Veteran has received a variety of psychiatric diagnoses, to 
include alcohol and substance abuse (which appear to have 
been in remission for many years), however, the Board has not 
attempted to dissociate any psychiatric symptoms from the 
service-connected disability (PTSD).  Mittleider.  Simply 
stated, it is impossible in this case.   

The medical evidence is summarized as follows: the Veteran is 
shown to have complained of symptoms that included anger, 
bitterness over his service, "emotional numbing," 
hyperarousal, and depression.  Although he has not worked 
since June 1994, the evidence shows that this is due to poor 
vision.  See e.g., June 1994 SSA decision.  Overall, VA 
progress notes show that the Veteran has, at times, 
participated in group therapy, and that he has used 
medications for control of his psychiatric symptoms beginning 
in May 1994.  See May 1994 VA progress note; March 1994 
report by M.B.P.  He apparently separated from his second 
wife in late 1994.  See February 1995 VA progress note.  An 
April 1998 VA progress note characterized his symptoms as 
"moderate."  There is no evidence of psychiatric treatment 
dated between 1999 and 2001.  Reports dated beginning in 2002 
show intermittent treatment for complaints of symptoms that 
included anxiety, depression, nightmares three to four times 
per week, and flashbacks once a week.  They indicate that he 
went to Alcoholics Anonymous meetings, and show that his 
medications included Prozac, Alprazolam and Fluoxetine.  

VA examination reports, dated in March, April, and November 
of 1993, show complaints that included avoidance, 
hyperarousal, anger, rage, and depression.  He reported a 
history of three to four suicide attempts in the past (most 
recently in 1987), but he denied current suicidal or 
homicidal thoughts.  He denied taking any medications for his 
psychiatric symptoms since 1987.  

On examination, mood was depressed and mildly anxious.  
Speech was normally productive, relevant, and coherent.  
There were no hallucinations or delusions.  He was oriented 
to time, person, and place.  Knowledge, memory and recall 
were intact (another report noted intact long-term and 
immediate memory, with impaired short-term memory).  Insight 
and judgment were "limited," or "intact."  The diagnoses 
were moderate PTSD, moderate major depressive disorder, 
recurrent major depression without psychotic features, 
depressive disorder, and alcohol, heroin, valium, and 
marijuana abuse (all in remission).  

A VA examination report, dated in June 2007, indicates that 
the Veteran was taking Alprazolam and Fluoxetine, and that he 
stated that they were, "Better than anything else I have 
ever been on."  He reported difficulty sleeping at night, 
hypervigilance, and an exaggerated startle response.  

On examination, he presented in a wheelchair.  His 
psychomotor activity, and speech, were unremarkable.  He was 
clean and casually dressed.  Affect was normal, and mood was 
"good."  Attention was intact.  He was oriented to person, 
time, and place.  Thought processes, and thought content, 
were unremarkable.  There were no delusions or 
hallucinations.  For "judgment," it was noted that he 
understood that he had a problem, and for "insight" it was 
noted that he understands the outcome of his behavior.  There 
was no inappropriate behavior, obsessive/ritualistic 
behavior, panic attacks, or homicidal or suicidal thoughts.  
Impulse control was good, and there were no episodes of 
violence.  Remote, recent, and immediate memory were normal.  
There was no persistent re-experiencing of a traumatic event, 
although he reported avoiding activities, places or people 
that aroused traumatic recollections.  

The Axis I diagnosis was depression.  The Axis V diagnosis 
was a GAF score of 55.  The examiner stated that the 
Veteran's GAF score was based on his self-recriminations 
(dysphoria) and social isolation, and that he felt vulnerable 
to outside threats.  

The Board finds that the evidence shows that the Veteran's 
PTSD symptoms are shown to have resulted in a definite 
impairment, and that the criteria for an initial rating of 30 
percent for PTSD under DC 9411 (1996) have been met.  
Overall, the Veteran is shown to have received somewhat 
sporadic treatment for PTSD symptoms, with complaints that 
included nightmares, flashbacks, anger, difficultly sleeping 
at night, hypervigilance, and an exaggerated startle 
response.  He is shown to have been taking medications for 
control of his PTSD symptoms since mid-1994.  In addition, 
his PTSD was characterized as "moderate" in 1993, and the 
Axis V diagnosis in his June 2007 VA examination report was a 
GAF score of 55.  This score is also evidence of moderate 
symptoms.  See QRDC DSM-IV at 47.  The Board therefore finds 
that the evidence is at least in equipoise, and that the 
criteria for an initial rating of 30 percent have been met.  

A rating in excess of 30 percent is not warranted.  Under the 
old criteria, a 50 percent rating is warranted where the 
ability to establish or maintain effective or favorable 
relationships with people is considerably impaired; or by 
reason of psychoneurotic symptoms, the reliability, 
flexibility, and efficiency levels are so reduced as to 
result in considerable industrial impairment.  38 C.F.R. § 
4.132, DC 9411 (1996).  

Under the current criteria, a 50 percent rating is warranted 
when there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
Flattened affect; circumstantial, circumlocutory, or 
stereotype speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances or 
motivation in mood; difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130, DC 9411 (2008).  

The Board first notes that overall, VA progress notes show 
fairly ongoing treatment for psychiatric symptoms between 
1993 and 1998, with no treatment between 1999 and 2001, and 
that after 2001, there are only scattered reports for 
psychiatric symptoms; he primarily received treatment for 
severe disorders that included diabetes mellitus, a lumbar 
spine disorder, a CVA in 2002, and cervical spine surgery in 
2003.  

With regard to the old criteria, there is no significant 
objective evidence of symptomatology such as (for example) 
delusions, hallucinations, or homicidal or suicidal ideation.  
The medical evidence also shows that his orientation, speech, 
thought processes, and thought content, have consistently 
been found to be unremarkable.  Apart from a single 1993 
notation of intact long-term and immediate memory, with 
impaired short-term memory, there is no objective evidence of 
impaired memory.  There is no evidence of delusions, 
hallucinations, obsessive or ritualistic behavior, panic 
attacks, or homicidal or suicidal thoughts.  He is shown to 
be unable to work due to vision impairment.  No treatment 
whatsoever is shown between 1999 and 2001.  After 2001, there 
are only scattered reports for psychiatric symptoms.  

The June 2007 VA examination report shows that he was 
oriented, that he had unremarkable thought processes and 
thought content, that there were no delusions or 
hallucinations, and that there was no inappropriate behavior, 
obsessive/ritualistic behavior, or panic attacks, or 
homicidal or suicidal thoughts.  Memory was normal, and the 
Axis V diagnosis was a GAF score of 55.  

Based on the foregoing, the Board finds that overall, the 
evidence shows that the Veteran's symptoms are not shown to 
have been productive of considerable industrial impairment, 
and that the Veteran's PTSD is not manifested by 
symptomatology that approximates, or more nearly 
approximates, the criteria for an evaluation in excess of 30 
percent under 38 C.F.R. § 4.132, DC 9411 (as in effect prior 
to November 7, 1996).  See 38 C.F.R. § 4.7.  

With regard to the current criteria, as of November 7, 1996, 
there is insufficient evidence of such symptoms as flattened 
affect; irregular speech; difficulty in understanding complex 
commands; impairment of short- and long-term memory; and 
impaired abstract thinking, nor are the other PTSD symptoms 
shown to have resulted in such impairment.  The VA progress 
notes show that the Veteran tended to be alert, oriented, 
with unremarkable speech, logical and coherent thought 
processes, no homicidal or suicidal ideation, intact memory, 
and no delusions or hallucinations, and fair-to-good insight 
and judgment.  See e.g., VA progress notes, dated in November 
2004, May 2005, and March 2006.  No treatment whatsoever is 
shown between 1999 and 2001.  The June 2007 VA PTSD 
examination report shows inter alia the following: his speech 
was unremarkable; attention was intact; he was oriented to 
person, time, and place; thought processes, and though 
content, were unremarkable; there were no delusions or 
hallucinations; there were no noted defects of judgment or 
insight; there was no inappropriate behavior, 
obsessive/ritualistic behavior, panic attacks, or homicidal 
or suicidal thoughts; memory was normal; there was no 
persistent re-experiencing of a traumatic event.  The Axis V 
diagnosis was a GAF score of 55, which is representative of 
moderate symptomatology.  With regard to employment, the 
evidence indicates that he has not worked since 1993 due to 
vision disorders, to include a left enucleation in 1973.     

In summary, the Veteran's symptoms are not shown to be 
sufficiently severe to have resulted in considerable 
industrial impairment, or an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks, and the Board has determined that the 
preponderance of the evidence shows that the Veteran's PTSD 
more closely resembles the criteria for not more than a 30 
percent rating.  

In reaching this decision, the Board has considered GAF 
scores ranging between 38 and 40 contained in two reports, 
dated in April 1993 and May 1994, (both reports are 
associated with the SSA's decision), as well as an August 
2004 report by a private LPC (licensed professional 
counselor).  However, the Board finds that these GAF scores 
are not sufficiently supported by accompanying findings to 
warrant an evaluation in excess of 30 percent.  See 
generally, Brambley v. Principi, 17 Vet. App. 20, 26 (2003) 
(indicating that although a GAF Scale score may be indicative 
of a certain level of occupational impairment, it is only one 
factor in determining an appellant's degree of disability).  

Specifically, an April 1993 report from a social worker shows 
that the Veteran was neat and appropriately attired, relaxed, 
well-oriented, conversational, without apparent defects in 
memory, attention, or concentration.  He was articulate and 
coherent, and free of hallucinations, and insightful, 
providing evidence against a finding of a 30 percent 
evaluation, let alone a higher evaluation.   

A May 1994 report, from M.B.P., notes "residual difficulties 
that interfere with "virtually every aspect of his life," 
complaints of  "bitterness and resentment," guilt, anger, 
and sadness, and that he was participating in weekly group 
therapy.  

The August 2004 report, from D.D.S., a private social worker, 
notes symptoms that included a quick temper, defensiveness, 
an "inability to maintain employment," isolation, 
loneliness and estrangement from family members.  The report 
mentions sleep difficulties, and that he maintains "passive 
suicidal thoughts."  

Finally, the Board has considered a September 1995 report 
from a VA social worker, which states that the Veteran is 
"unable to work due to physical and mental disability," and 
that the SSA considered him disabled due to PTSD and physical 
problems.  The Veteran's representative has argued that this 
report is evidence that a 100 percent evaluation is warranted 
(under 38 C.F.R. § 4.132, DC 9411 [1996] the criteria for a 
100 percent rating include "demonstrably unable to obtain or 
retain employment").    

In the Board's judgment, the underlying findings pertaining 
to the Veteran's mental functioning are insufficient to 
support the assigned GAF scores, or the opinions on 
unemployability.  In addition, the September 1995 VA report 
attributes the Veteran's inability to work due to both 
physical (nonservice related) and psychiatric disability.  
The Board further notes that the probative value of these 
reports is lessened by the fact that they are all from social 
workers, or a LPC.  See Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993) (the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion that 
the physician reaches). 

In summary, when these statements and GAF scores are weighed 
together with the other evidence of record, particularly the 
findings as to his psychiatric condition and functioning, the 
Board finds that the evidence shows that the Veteran's 
symptoms, which include nightmares and sleep disturbances, 
are of such severity to approximate, or more nearly 
approximate, the criteria for an initial 30 percent 
evaluation, and no more, under DC 9411 (1996).  See 38 C.F.R. 
§ 4.7.    

The Veteran asserts that he is entitled to specially adapted 
housing allowance or special home adaptation grant.  He 
argues that he has a "severe" disability evaluated at the 
"100% level," and that he has been issued braces for both 
of his legs, as well as a cane, due to his service-connected 
disabilities, which essentially "preclude locomotion."  

In January 2006, the Veteran filed his claims.  In October 
2006, the RO denied the claims.  The Veteran has appealed.  

Applicable regulations provide that specially adapted housing 
is available to a veteran who has a permanent and total 
service-connected disability due to: (1) the loss, or loss of 
use, of both lower extremities, such as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair; or (2) blindness in both eyes, having only light 
perception, plus the anatomical loss or loss of use of one 
lower extremity; or (3) the loss or loss of use of one lower 
extremity, together with residuals of organic disease or 
injury, or with loss of use of one upper extremity, which so 
affect the functions of balance or propulsion as to preclude 
locomotion without the aid of braces, crutches, canes or a 
wheelchair.  38 U.S.C.A. § 2101(a) (West 2002); 38 C.F.R. § 
3.809 (2008).  

The phrase "preclude locomotion" is defined as the 
necessity for regular and constant use of a wheelchair, 
braces, crutches or canes as a normal mode of locomotion 
although occasional locomotion by other methods may be 
possible.  38 C.F.R. § 3.809(d).  

If entitlement to specially adapted housing is not 
established, a veteran can qualify for a grant for necessary 
special home adaptations if he/she has compensation based on 
permanent and total service-connected disability which is due 
to one of the following: (1) blindness in both eyes with 
5/200 visual acuity or less; or (2) includes the anatomical 
loss or loss of use of both hands.  The assistance referred 
to in this section will not be available to any veteran more 
than once.  38 C.F.R. § 3.809(a).  

Loss of use of a hand or a foot, for the purpose of special 
monthly compensation, will be held to exist when no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
elbow or knee with use of a suitable prosthetic appliance.  
The determination will be made on the basis of the actual 
remaining function of the hand or foot, whether the acts of 
grasping, manipulation, etc., in the case of the hand, or of 
balance and propulsion, etc., in the case of the foot, could 
be accomplished equally well by an amputation stump with 
prosthesis.  Extremely unfavorable complete ankylosis of the 
knee, or complete ankylosis of two major joints of an 
extremity, or shortening of the lower extremity of 3 1/2 
inches (8.9 cms.) or more, will be taken as loss of use of 
the hand or foot involved.  Complete paralysis of the 
external popliteal nerve (common peroneal) and consequent, 
foot drop, accompanied by characteristic organic changes 
including trophic and circulatory disturbances and other 
concomitants confirmatory of complete paralysis of this 
nerve, will be taken as loss of use of the foot.  38 C.F.R. 
§§ 3.350(a)(2), 4.63.  

Service connection is in effect for disorders that include 
prostate cancer, peripheral neuropathy of the bilateral upper 
extremities and bilateral lower extremities, diabetes 
mellitus, type II, PTSD, and erectile dysfunction.  The 
Veteran is also shown to be receiving special monthly 
compensation on account of being housebound, on account of 
loss of use of a creative organ, and under 38 U.S.C.A. 
§ 114(s) based on a disability evaluated as 100 percent 
disabling and additional service-connected disabilities 
ratable at 60 percent or more.  A total disability rating for 
compensation purposes based on individual unemployability due 
to service-connected disability (TDIU) was in effect from 
September 2007 to April 2008 (i.e., prior to the effective 
date of his 100 percent rating).  

The Veteran is shown to have undergone an enucleation of his 
left eye after service, in 1973, and to be legally blind.  
However, the evidence does not show, nor has the Veteran 
asserted, that he is blind or has visual acuity of 5/200 or 
less in both eyes due to service-connected disability.  

With regard to the other criteria, the Veteran is shown to 
have a complex medical history, with residuals of a CVA that 
occurred in 2002, and residuals of cervical spine disorder 
(with surgery in 2003, followed by considerable physical 
therapy), and a low back disorder.  A review of the RO's 
October 2006 rating decision shows that the RO noted that the 
Veteran was shown to have been confined to a wheelchair, 
however, the RO essentially determined that that the 
residuals of his peripheral neuropathy were not sufficiently 
severe enough to meet the required criteria because his 
neurological impairment was primarily due to his (currently 
nonservice-connected) CVA and cervical spine disorders.  The 
RO cited VA examination reports dated in January and May of 
2006, in support of its decision.   

As an initial matter, the Board finds that the evidence is 
insufficient to dissociate the symptoms of the Veteran's 
service-connected disabilities from his nonservice-connected 
disabilities, specifically, the residuals of his CVA, and his 
cervical spine and low back disorders.  Mittleider.  

In this case, the record includes four VA "aid and 
attendance and housebound" (AAHB) examination reports, dated 
between 2006 (three reports), and 2008 (one report).  These 
reports all show that the Veteran could not walk, and that he 
required assistance or supervision in performing various 
activities of daily living (ADL's) that included attending to 
the needs of nature, getting out of bed, and feeing, 
dressing, and bathing himself.  They further show that he 
required a wheelchair, that he required a brace for 
ambulation, and that his symptoms included lower extremity 
muscle weakness, limited motion in the knees and ankles, and 
abnormal balance.  One examiner noted that he was totally 
unable to care for himself even in the house.  

In addition, VA examination reports for the peripheral 
nerves, dated in 2004, 2006, and 2007, show that he was 
wheelchair-bound with balance difficulties and a history of 
falls, and that he had atrophy of the hands, upper and/or 
lower extremity muscle weakness, with paresthesias and 
impaired sensation.  

In summary, this evidence shows that the Veteran is confined 
to a wheelchair, with an inability to ambulate, and that he 
has severe neurological and muscular impairments in his upper 
and lower extremities.  Of particular note, none of this 
evidence includes an opinion in which the Veteran's 
peripheral neuropathy symptoms were dissociated from his 
nonservice-connected CVA, and cervical and lumbar spine 
disorders, or in which it was clearly stated that the Veteran 
did not meet the criteria for specially adapted housing based 
solely on the symptoms of his service-connected disabilities.  

In addition, there are several opinions of record which 
indicate that the criteria for specially adapted housing have 
been met.  Specifically, in a statement dated in September 
2006, L.T., M.D., states that the Veteran has increased 
disability due to neuropathy, and that he requires a 
wheelchair.  In a statement dated in November 2006, S.P., 
M.D., states that the Veteran is totally disabled due to 
disabilities that include "severe diabetic peripheral 
neuropathy," and that he is unable to walk, and is 
wheelchair-bound, with a history of falls attempting to get 
up from his wheelchair.  In a statement dated in March 2008, 
G.J.D., M.D., states that the Veteran is "quite disabled" 
neurologically, that he is essentially wheelchair-bound due 
to conditions that include diabetic neuropathy, and that he 
has a "dramatic" degree of hand atrophy and weakness that 
could be related to his peripheral neuropathy.    

Given the foregoing, the Board finds that the evidence is 
sufficient to show that the Veteran has lost the use of his 
lower extremities, and that his service-connected peripheral 
neuropathy symptoms preclude locomotion without the aid of 
assistive devices, as defined by the applicable regulation.  
See 38 U.S.C.A. § 2101(a); 38 C.F.R. § 3.809.  The Board 
therefore finds that the evidence is at least in equipoise, 
and that affording the Veteran the benefit of all doubt, that 
the criteria for specially adapted housing have been met.  
Accordingly, entitlement to a certificate of eligibility for 
assistance in acquiring specially adapted housing under 38 
U.S.C.A. § 2101(a) has been shown.  

As a final matter, in light of the grant of entitlement to 
specially adapted housing, the claim for a special home 
adaptation grant under 38 U.S.C.A. § 2101(b) is rendered moot 
as this benefit is available only if a veteran is not 
entitled to the more substantial benefit of specially adapted 
housing under 38 U.S.C.A. § 2101(a).  

Duties to Notify and Assist

The Board finds that VA has satisfied its duties to the 
veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.   

As an initial matter, the Veteran's representative has waived 
his right to receive such notice.  See statement, received in 
July 2009; Janssen v. Principi, 15 Vet. App. 370 (2001) (per 
curiam).  

VA has made all reasonable efforts to assist the Veteran in 
the development of his claims, has notified him of the 
information and evidence necessary to substantiate the 
claims, and has fully disclosed the government's duties to 
assist him.  In a letter, dated in September 2006, the 
Veteran was notified of the information and evidence needed 
to substantiate and complete the claims for specially adapted 
housing, and a special home adaptation grant.  

With regard to the claim for an initial compensable 
evaluation for PTSD, a separate VCAA notice has not been 
provided, however, as this claim involves an initial 
compensable evaluation, the VCAA is no longer applicable.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).  

The Board has also considered the recent decision of Vazquez- 
Flores v. Peake, 22 Vet. App. 37 (2008).  However, this case 
pertains to the requirements of 38 U.S.C.A. § 5103(a) for 
increased evaluation claims other than those based on initial 
evaluations.  Here, the claim involves an initial evaluation, 
and the Court in Dingess held that in such cases section 
5103(a) notice is not required, because the purpose that the 
notice was intended to serve has been fulfilled.  

The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issues on appeal have been obtained and are associated 
with the Veteran's claims files.  The RO has obtained the 
Veteran's service medical records, as well as VA and non-VA 
medical records, and records from the Social Security 
Administration.  The Veteran has been afforded examinations.  

The Board therefore concludes that decisions on the merits at 
this time do not violate the VCAA, nor prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the Veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  

ORDER

An initial evaluation of 30 percent, and no more, is granted 
for posttraumatic stress disorder, subject to the regulations 
governing payment of monetary awards.   

Entitlement to a certificate of eligibility for specially 
adapted housing is granted, subject to the regulations 
governing payment of monetary awards.  

The issue of entitlement to a special home adaptation grant  
is moot, and is dismissed.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


